Citation Nr: 1414526	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-02 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a head injury, to include strokes.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In February 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript from the hearing has been associated with the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain records from the Social Security Administration (SSA); to obtain additional service treatment records; to obtain the Veteran's service personnel records; and to conduct a VA spine examination.

The evidence of record indicates that the Veteran is in receipt of SSA disability benefits.  See October 2009 VA examination report and February 2014 Board Hearing Transcript at pg. 32.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the Veteran's SSA records should be obtained.

Further, the last VA treatment record is dated September 4, 2009 from the Bedford VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file.

In addition, it appears that the service treatment records in the file are copies and were submitted by the Veteran.  These records do not include reports of examination at entrance or separation or any other reports of examination.  Therefore, on remand, the RO should attempt to obtain all of the Veteran's service treatment records.

At the February 2014 Board hearing, the Veteran contended that his involvement in a Personal Reliability Program (PRP) during service caused the severity of injuries he sustained during service to be minimized.  He also reported during a February 2010 VA examination that believes his claims for VA benefits have been denied because they arise from an incident involving his falling on a nuclear weapon, and he believes the government is trying to keep the presence of nuclear weapons in the United Kingdom a secret and is unwilling to recognize any claims relating to the presence of nuclear weapons in the United Kingdom.  Given these contentions by the Veteran, the RO should obtain his complete service personnel records on remand and associate them with the claims file.

Finally, the Veteran contends that when he fell in service in 1980, sustaining a laceration to his head, he also injured his back.  Therefore, on remand, a VA spine examination should be conducted and the examiner should provide an opinion as to whether it is at least as likely as not that any current back disorder is the result of the fall in service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding VA treatment records from the Bedford VAMC from September 5, 2009 to the present.  Any documents received should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

3.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's service treatment records and service personnel records.

4.  Schedule the for a VA Spine examination.  The examiner should record in the examination report the diagnoses of any current back or spine disorders found on examination.  The examiner should render an opinion as to whether it is at least as likely that any current back or spine disorder is the result of an injury to the low back in service as opposed to its being more likely the result of other causes or factors.  The examiner should provide a complete rationale for the opinion expressed.  With regard to the back injury in service, the examiner should note that the Veteran states that he injured his low back during the same fall in early 1980 during which he sustained a head injury.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


